Citation Nr: 0111405	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-15 987A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of status post synovial impingement with 
synovectomy of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from July 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which service connection was 
granted for status post synovial impingement with synovectomy 
of the left knee and chondromalacia of the right knee, both 
receiving a noncompensable evaluation.  In a June 1997 rating 
decision the RO increased the evaluation for status post 
synovial impingement with synovectomy of the left knee to 10 
percent.  


FINDINGS OF FACT

1.  The veteran's service-connected status post synovial 
impingement with synovectomy of the left knee is manifested 
by complaints of pain, slight tenderness anteromedially and 
tenderness with palpation along the medial and lateral 
patella.  

2.  The veteran's service-connected chondromalacia of the 
right knee is manifested by complaints of pain and tenderness 
with palpation along the medial and lateral patella.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post synovial impingement with synovectomy of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5257 
(2000).  

2.  The criteria for a 10 percent evaluation for 
chondromalacia of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

The VA examined the veteran in August 1996.  There was no 
right knee tenderness but there was slight tenderness 
anteromedially of the left knee.  There was no swelling 
bilaterally.  The veteran squats readily with no difficulty.  
Drawer sign was negative bilaterally.  Bilateral range of 
motion was extension to 0 degrees and flexion to140 degrees.  
There was no discernable scar where the bullet was extracted 
from behind the left knee in the popliteal space.  There was 
no deformity and there was a full range of motion 
bilaterally.  X-rays of the right and left knee revealed that 
there were no fractures, dislocations or other bone or joint 
abnormalities.  The impression was normal right and left 
knee.  The diagnoses were history of remote swelling and pain 
in the knees in 1988, status post aspiration of the right 
knee in 1988.  Status post arthroscopy with meniscus repair 
of the left knee in 1990.  The examiner noted that the 
physical examination was within normal limits with no 
residual functional impairment.  

VA outpatient treatment records show that the veteran was 
seen for complaints of bilateral knee pain between December 
1996 and April 1997.  In December 1996 there was no 
musculoskeletal change from the previous examination and the 
assessment was chronic knee pain.  In April 1997 the 
examination was unremarkable and the assessment was chronic 
knee pain.  

The VA examined the veteran in October 1997.  The examiner 
saw a scar posteriorly in the left knee, where he suspected 
that the bullet came out, just a small 1-cm star-shaped scar, 
which could barely be seen.  Both knees showed normal range 
of motion and there was no significant effusion, although the 
veteran said that his knees did swell on occasion.  Reflexes 
and pulses were all normal.  The impression was arthritis of 
both knees with no significant x-ray change in the past year.  

VA outpatient treatment records, dated November 1997 to 
August 1999, show that the veteran was seen in the orthopedic 
clinic for complaints of chronic bilateral knee pain.  In 
November 1997 there was pain along the superior joint with 
passive extension.  There was no crepitus or effusion.  
However, there was tenderness with palpation along the medial 
and lateral patella.  The patella apprehension test was 
positive.  The impression was patellofemoral syndrome.  The 
November 1997 radiology report of both knees revealed that 
the bony structures were intact and the joint spaces were 
well maintained.  The soft tissue was unremarkable.  In 
February 1998 he was in for follow-up for patella tendonitis.  
Physical examination showed no improvement and the assessment 
was patella tendonitis.  The veteran ambulated slowly with 
stiff legs.  There was no crepitus and the quadriceps and 
calves were negative.  There was tenderness to palpation of 
the superior medial patella and bilateral range of motion was 
0 to 140 degrees with quadriceps tenderness and pain on 
extreme flexion.  In June 1998 there was no effusion or 
crepitus.  The range of motion was within normal limits 
bilaterally.  The assessment was patellofemoral signs 
bilaterally.  

In March 1999 there was no deformity, no surgical scars and 
full range of motion without crepitance.  The patella tracked 
well, stress testing and McMurray's was negative.  The 
assessment was patellofemoral knee pain.  The veteran was 
fitted with knee sleeves in August 1998.  There was no joint 
line tenderness and the range of motion was full without 
crepitus or pain.  There was bilateral mild suprapatellar 
tenderness.  

Left Knee  

The veteran's left knee disability was rated under the 
criteria of Diagnostic Code 5257 for impairment of the knee, 
where slight impairment of the knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. § 471a, Diagnostic Code 5257 (2000).

The evidence above fails to indicate that the veteran suffers 
from symptoms equivalent to moderate left knee impairment as 
required for a 20 percent disability evaluation under 
Diagnostic Code 5257.  The only positive finding on repeated 
examination was pain and tenderness with palpation along the 
medial and lateral patella.  There is no evidence of moderate 
disability, which would warrant a higher rating under this 
Diagnostic Code.  X- rays of the left knee have repeatedly 
been normal since service, and range of motion of the left 
knee has repeatedly been full since service.  The Board has 
considered the application of 38 C.F.R. §§  4.40 (consider 
"functional loss" "due to pain"), 4.45 (consider "pain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, an increased rating 
is not warranted on the basis of these regulations.  

The evidence of record shows that the primary symptoms of the 
veteran's status post synovial impingement with synovectomy 
of the left knee are pain and tenderness.  For these 
symptoms, the veteran is currently in receipt of a 10 percent 
evaluation.  The medical evidence does not show swelling, 
deformity, or atrophy.  Thus, the Board concludes that there 
is not pain, which warrants an increased rating under 38 
C.F.R. §§ 4.40, 4.45, or 4.59.  For these reasons, a higher 
evaluation is not warranted based on 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for the left knee.  Fenderson, 12 
Vet. App. at 126.  Accordingly, the Board finds that a higher 
evaluation than 10 percent is not warranted for status post 
synovial impingement with synovectomy of the left knee under 
the regulations.  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  For example, 
Diagnostic Codes 5256, 5260, 5261 and 5262 require ankylosis, 
limitation of motion or impairment of the tibia or fibula, 
respectively, none of which have been demonstrated in this 
case.  The Board notes that Diagnostic Codes applicable to 
arthritis are not for application as service connection for 
that disorder has not been granted.  

Right Knee  

The veteran's right knee disability was rated under the 
criteria of Diagnostic Code 5262 for impairment of the tibia 
and fibula, where a 10 percent evaluation can be assigned for 
malunion of the tibia and fibula with slight knee disability.  
A 20 percent rating may be assigned for malunion of the tibia 
and fibula with moderate knee disability.  Malunion of the 
tibia and fibula with marked knee or disability warrants a 30 
percent evaluation.  A 40 percent evaluation requires 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  38 C.F.R. § 4.71a (2000).  

The Board notes that the veteran's chondromalacia of the 
right knee was manifested by objective evidence of pain.  The 
veteran has complained of bilateral knee pain since 1996.  In 
November 1997 there was pain along the superior joint with 
passive extension and tenderness with palpation along the 
medial and lateral patella.  The patella apprehension test 
was positive.  Therefore, in view of this evidence and with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and in affording the veteran the benefit of the doubt, 
the Board concludes that the symptomatology attributable to 
the right knee disability more nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5262.  However, since the right knee disability is not to a 
moderate degree to warrant a 20 percent evaluation under 
Diagnostic Code 5262, the Board finds that the veteran does 
not meet the schedular criteria for an evaluation in excess 
of 10 percent for the chondromalacia of the right knee.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that a 10 percent 
evaluation is warranted from that time to the present for the 
chondromalacia of the right knee.  Fenderson, 12 Vet. App. at 
126.  Accordingly, the Board finds that a 10 percent 
evaluation is warranted for chondromalacia of the right knee 
under the regulations.

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  For example, 
Diagnostic Codes 5256, 5257, 5260, and 5261 require 
ankylosis, instability, or limitation of motion, 
respectively, none of which have been demonstrated in this 
case.  The Board notes that Diagnostic Codes applicable to 
arthritis are not for application as service connection for 
that disorder has not been granted.  


ORDER

An initial disability evaluation in excess of 10 percent for 
status post synovial impingement with synovectomy of the left 
knee is denied.  

A 10 percent evaluation for chondromalacia of the right knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

